Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Innovative Pain Treatment Surgery ) Date: March 24, 2009
Center of Temecula, Inc., )
)
Petitioner, )
)

-V.- ) Docket No. C-08-666

) Decision No. CR1932
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I enter summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS). I find the effective date of Petitioner’s participation in the Medicare program is
October 8, 2007.'

I. Background

The following facts are undisputed. Petitioner is an ambulatory surgical center (ASC)
located in Temecula, California, that received certification for initial participation in the
Medicare program but disputes the effective date of its approval. Petitioner received a
six-month term of accreditation from the Accreditation Association for Ambulatory
Health Care, Inc. (AAAHC) or “deemed compliance” status on June 21, 2007 after a two
day survey. Neither party disputes that Petitioner subsequently submitted an application
for Medicare enrollment, CMS Form 855B, in August 2007, which NHIC, the CMS
Contractor for Medicare Provider Enrollment, received on August 27, 2007. P. Brief at 2;

' CMS submitted a motion for summary judgment together with a brief, which I
refer to as CMS Brief, with 19 exhibits, CMS Exhibits (Exs.) 1-19, and a Reply.
Petitioner submitted a brief in response, P. Brief, and 12 exhibits, P. Exs. 1-12. Neither
party objected to the other’s exhibits and the exhibits are admitted into the record.
2

CMS Brief at 3; CMS Ex. 1. By letter dated October 8, 2007, NHIC indicated that
Petitioner’s application for provider enrollment had been approved. CMS Ex. 4; CMS
Ex. 19, at 13. Even though Petitioner had received notice that its application had been
approved, Petitioner submitted a second application to NHIC which was rejected because
it contained photocopied signatures rather than original signatures as required. Petitioner
submitted a third application which was rejected because it did not contain certain
required documents. CMS Ex. 19. But on March 20, 2008, CMS sent notice to
Petitioner that CMS accepted Petitioner’s agreement to participate in the Medicare
program and had countersigned the Health Insurance Benefits Agreement. CMS Ex. 19,
at 20. CMS indicated that Petitioner’s participation for coverage was effective as of
December 19, 2007. Jd. Petitioner made a request to CMS for a retroactive effective date
of June 21, 2007, the date of its AAAHC accreditation. On June 10, 2008, CMS denied
Petitioner’s request, but did revise its original date of December 19, 2007 and granted
Petitioner an effective date of October 8, 2007. CMS Ex. 19, at 7. CMS indicated that
the October 8, 2007 date is the date NHIC had determined that Petitioner’s application
was complete and was approved. Jd.

Petitioner timely appealed CMS’s initial determination of the effective date of
Petitioner’s Medicare approval. 42 C.F.R. § 498.3(b)(15).

II. Applicable Law

Title XVIII of the Social Security Act (Act) provides for payment of part or all of the cost
of covered services furnished to eligible individuals by qualified providers of services and
suppliers. Section 1832(a)(2)(F) of the Act includes under Part B coverage for services
furnished in connection with surgical procedures specified by the Secretary at an ASC
which meets health, safety and other standards specified by the Secretary and has entered
into an agreement with the Secretary to participate and accept payment as an ASC.
(Meeting applicable standards is referred to as “certification.”)

The regulations at 42 C.F.R. Part 416 contain the requirements for ASC participation
agreements as a supplier of reimbursable Medicare services and the substantive health,
safety, and other conditions for coverage as an ASC supplier specified by the Secretary.
The provisions of 42 C.F.R. § 416.26 provide the steps necessary for an ASC to qualify
for and to have its agreement to be a supplier accepted and approved by CMS. An entity
may qualify for a participation agreement after all of the following steps have been taken—
3

° It has “deemed compliance” with the conditions for participation in Subpart C of
Part 416, meaning it is accredited by a national accrediting body or licensed by a
state agency that CMS determines provides reasonable assurance that the
conditions are met. 42. C.F.R. § 416.26(a).

. If the ASC does not have “deemed compliance,” it must be surveyed by the State
survey agency for compliance with the conditions of Subpart C. 42. C.F.R. §
416.26(b).

° CMS must review the recommendation and other evidence relating to the

qualification of the ASC and if the facility meets the requirements of Subpart B of
Part 416, CMS will send the ASC written notice of its determination and two
copies of the ASC agreement. 42 C.F.R. § 416.26.(c).

° If the ASC wishes to participate in the program, it must have both copies of the
agreement signed by its authorized representative and file both with CMS. 42
C.F.R. § 416.26(d).

° If CMS accepts the agreement filed by the ASC, it returns to the ASC one of the
copies of the agreement together with a notice of acceptance specifying the
effective date of the ASC’s participation for coverage in the Medicare program.
42 C.F.R. § 416.26(e).

The effective date for such a participation agreement is subject also to the general
requirements of 42 C.F.R. § 489.13.? Under 42 C.F.R. 489.13(d)(1), there is a separate
tule for the effective date for a provider or supplier “currently accredited by a national
accrediting organization whose program had CMS approval at the time of the
accreditation survey and accreditation, and on the basis of accreditation, CMS has
deemed the provider or supplier to meet Federal requirements.” In that instance, the
effective date depends on whether the provider or supplier is subject to requirements in
addition to those included in the accreditation organization’s approved program. If the
entity is subject to requirements in addition to the accreditation, then the effective date “is
the date on which the provider or supplier meets all requirements, including the additional

> Subpart A of Part 489 largely implements section 1866 of the Act, which
specifies the terms of provider agreements. However, 42 C.F.R. § 489.1(d) specifically
provides that the effective date rules in this part are also made applicable to the approval
of suppliers that meet the requirements specified in § 489.13.
4

requirements.” 42 C.F.R. § 489.13(d)(1)(i). If, at the time of the initial request to
participate, the entity “is not subject to additional requirements,” then the effective date is
the date of the “initial request for participation if on that date the provider or supplier met
all Federal requirements.” 42 C.F.R. § 489.13(d)(1)(ii).

A special rule for retroactive effective date for a participation agreement is available
pursuant to 42 C.F.R. § 489.13(d)(2) if a provider meets the requirements of paragraphs
(d)(1). That section permits an effective date that is retroactive “for up to one year to
encompass dates on which the provider or supplier furnished, to a Medicare beneficiary,
covered services for which it has not been paid.”

III. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are:
1. Whether summary judgment is appropriate; and

2. Whether Petitioner became eligible for participation on a date prior to
October 8, 2007.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. Summary judgment is appropriate in this case because there are no disputed
issues of material fact and the only question to be decided involves the
application of law to the undisputed facts.

An administrative law judge (ALJ) may decide a case on summary judgment, without an
evidentiary hearing, if the case presents no genuine issue of material fact. Crestview
Parke Care Center v. Thompson, 373 F.3d 743, 750 (6" Cir. 2004); Livingston Care
Center v. Dep’t. of Health & Human Services, No. 03-3489, 2004 WL 1922168, at 3 (6"
Cir. Aug. 24, 2004). By interpretive rule, this tribunal has established a summary
judgment procedure “akin to the summary judgment standard contained in Federal Rule
of Civil Procedure 56.” Crestview Parke Care Center, 373 F.3d 743, 750. Under that
tule, the moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
5

moving party has presented no evidence “sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of
proof at trial.” Livingston Care Center, No. 03-3489, 2004 WL 1922168, at 4, citing
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The nonmoving party must then act
affirmatively by tendering evidence of specific facts showing that a dispute exists.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986). See
also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center,
DAB No. 1918 (2004). A mere scintilla of supporting evidence is not sufficient. “If the
evidence is merely colorable or is not significantly probative summary judgment may be
granted.” Livingston Care Center, No. 03-3489, 2004 WL 1922168, at 4, quoting
Anderson v. Liberty Lobby, 477 U.S. 242, at 249-250 (1986). In deciding a summary
judgment motion, an ALJ may not make credibility determinations or weigh conflicting
evidence, but must instead view the entire record in the light most favorable to the non-
moving party, all reasonable inferences drawn from the evidence in that party’s favor.
Innsbruck HealthCare Center, DAB No. 1948 (2004); Madison Health Care, Inc., DAB
No. 1927 (2004).

This case is appropriate for summary judgment. Petitioner opposes CMS’s motion and
argues that summary judgement is not appropriate because 42 C.F.R. § 416.26(c) does not
explicitly state that CMS Form 855B must be submitted and approved in order to grant an
effective date. However, the issue of the effective date of the participation agreement is a
legal issue and not a dispute of material fact for which an in-person hearing and testimony
might be useful. Rather, where the only issues before me are legal, those issues
appropriately can be decided based on written submissions without the need for an in-
person hearing. The central legal issue in this case is whether CMS correctly certified
Petitioner to participate in Medicare on October 8, 2007 and not June 21, 2007, the
effective date of AAAHC’s deemed six-month accreditation of Petitioner. In evaluating
the parties’ submissions, I find that even if I construe the entire record in the light most
favorable to Petitioner, as discussed below, I find that CMS correctly certified Petitioner
to participate in Medicare on October 8, 2007.

2. The effective date of Petitioner’s participation in Medicare is October 8, 2007.

There is no dispute that Petitioner had AAAHC accreditation as of June 21, 2007.

CMS maintains that in order to participate in the Medicare Program as an ASC, the
supplier must, in addition to the survey by AAAHC under the Early Option Survey
Program for Medicare deemed status, complete and submit a Provider/Supplier
Enrollment Application Form (CMS Form 855B). CMS states that under the applicable
6

regulations the earliest effective date of participation for Petitioner would be October 8,
2007, the date the contractor informed Petitioner that it had reviewed its application and
found it acceptable.

Petitioner argues that it is entitled to an effective certification date of June 21, 2007, the
date that the AAAHC awarded Petitioner a six-month accreditation or “deemed
compliance” status. P. Ex. 1; P. Br. at 1-2. Petitioner essentially argues that it
detrimentally relied on information provided to it on the telephone by NHIC, the CMS
contractor. Petitioner had a question concerning whether if it began treating Medicare
patients, it would be able to bill for those services. P. Br. at 2. Therefore, on July 3,
2007, its business manager contacted NHIC. He was apparently informed that
Petitioner’s Medicare application, once approved, would be retroactively effective to the
date of its deemed status. Petitioner argues that it assumed this was the case and began to
treat Medicare patients. P. Br. at 2; P. Ex. 4. What Petitioner neglects to add here is that
it did not submit its Medicare Enrollment Application, CMS Form 855B, until after the
AAAHC survey, sometime in late August 2007. P. Br. at 6. Petitioner does not dispute
that NHIC received the Medicare Enrollment Application, CMS Form 855B, on August
27, 2007. Petitioner instead contends that CMS Form 855B was a mere formality and
was not a prerequisite to Medicare certification. P. Br. at 6 and 7. It also contends that
neither the regulations nor the statute explicitly state that CMS Form 855B must be
submitted and approved as an additional requirement to an ASC’s approval as a supplier.

I disagree. Every ASC which wishes to enroll as a Medicare supplier must complete and
submit CMS Form 855B. The information in this form is used in part to ensure that no
payments are made to suppliers who are excluded from participation in the Medicare
program pursuant to section 1128 of the Act or who are prohibited from providing
services to the federal government under section 2455 of the Federal Acquisition
Streamlining Act of 1994, 31 U.S.C. § 6101. See State Operations Manual (SOM),
section 2005 [“Suppliers should be informed of the enrollment process so that they do not
expect instant Medicare effective dates”]. Thus, the provided information is an important
aspect of the Department’s efforts to effectively prevent supplier fraud and abuse and to
ensure that Medicare does business with only trustworthy and qualified providers and
suppliers. The information that is required to be provided in this form is what 42 C.F.R. §
416.26(c) refers to as “other evidence relating to the qualification of the ASC” which
CMS must review in order to determine whether to accept the ASC. Ifthe ASC has not
provided this information prior to its accreditation survey, thereby giving the contractor
and CMS time to verify the information, then that form is considered an additional
requirement under the terms of 42 C.F.R. §489.(d)(1)(i).. Thus, under the applicable
regulation at 42 C.F.R. 489.13(d)(1)(i), the effective date of the approval is the date that
it meets all the additional requirements. Here, the contractor reviewed the information

7

contained in CMS Form 855B and determined on October 8, 2007, that Petitioner had
submitted all the required additional information and that the enrollment application
(CMS Form 855b) was approved.

The absence of specifying CMS Form 855B as an “additional requirement” in the
regulations is not determinative. 42 C.F.R. Part 416 gives CMS the authority to set
requirements for an ASC’s participation in the Medicare program. And Part 416
specifically provides that CMS will review whatever other evidence relating to the
qualification of the ASC for enrollment. 42 C.F.R. §416.26(c). It would be
impracticable, indeed impossible, to specify all forms and information requirements
necessary in the regulation.

I find Petitioner’s argument disingenuous considering that by its submission of Form
855B, Petitioner obviously knew it was required to submit it in order to apply for
Medicare program enrollment. Moreover, the form itself specifies on the first page that
an ASC must complete this application and submit it to initiate the enrollment process.
Thus, since 42 C.F.R. § 416.26(c) dictates that a provider agreement will not be approved
nor an effective date granted until after CMS has reviewed AAAHC’s award of six-month
accreditation to Petitioner and other evidence relating to the qualifications of the ASC, I
conclude that the other evidence relating to the qualification of the ASC in this case refers
to CMS’s review of Form 855B. As for Petitioner’s contention that it had relied on the
oral assurances from the contractor regarding the effective date, the applicable
regulations, which I am bound to apply, provide that an ASC does not qualify for
acceptance for participation in the Medicare program until CMS returns a countersigned
copy of the Health Insurance Benefits Agreement and informs the ASC with a notice of
acceptance specifying the effective date for the ASC’s participation. 42 C.F.R. §
416.26(e). CMS did so and specified first an effective date of December 19, 2007 which
it revised upon reconsideration to October 8, 2007, the date the contractor indicated it had
completed its review of Petitioner’s Form 855B and found that Petitioner met all of the
requirements for participation.

Finally, the provisions of 42 C.F.R. § 489.13(d)(2) do confer discretion on CMS to decide
whether to grant a retroactive effective date. Here, CMS determined not to do so. CMS
based its decision on the fact that Petitioner did not meet all the requirements for
participation until October 8, 2007, the date the contractor determined that Petitioner’s
application was complete and was approved. The regulations and case law establish that
retroactive certification is permitted but is not required. The regulations, as construed by
the Departmental Appeals Board, clearly confer discretion on CMS to decide whether or
not to grant retroactivity on the facts of an individual case. Oak Lawn Endoscopy, DAB
No. 1952, at 11-12 (2004). There is no support in the regulations, statute or preamble
which establish the proposition that this tribunal can require or compel CMS to use its
discretion to certify a retroactive effective date. Thus, I do not have the authority to
award an earlier date of certification or compel CMS to use its discretion to certify a
retroactive effective date. The discretion and the exercise of the discretion to grant or
deny retroactivity as to a certification date clearly lies exclusively with CMS.

IV. Conclusion

I find that Petitioner’s effective date of participation in the Medicare program is October
8, 2007, the date it met all federal requirements. Therefore, I enter summary judgment in
favor of CMS.

/s/
Alfonso J. Montano
Administrative Law Judge
